Citation Nr: 0510254	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include the question of whether a 
substantive appeal was timely filed.  

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
April 1952, and from December 1962 to July 1969.  The veteran 
died in May 2000.  The appellant has been recognized as his 
surviving spouse.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision in which the RO denied service connection for the 
cause of the veteran's death, DIC benefits pursuant to 
38 U.S.C.A. § 1318, and eligibility to dependant's education 
assistance under 38 U.S.C. Chapter 35.  The appellant filed a 
notice of disagreement (NOD) later in September 2000.  

In a January 2003 decision, the Board determined that the 
appellant was the veteran's surviving spouse for VA purposes.  
Thereafter, in May 2003, the RO issued a statement of the 
case (SOC) with respect to the appellant's September 2000 
NOD.  Later in May 2003, the appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) only as to the issue of entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318.  In August 2003, three months after 
the issuance of the SOC, the appellant filed what the Board 
has interpreted as a substantive appeal on the issue of 
service connection for the cause of the veteran's death.  As 
the RO certified both issues to the Board, the Board has 
characterized the appeal as involving the issues as reflected 
on the title page.  

In October 2004, a Deputy Vice-Chairman of the Board granted 
the motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004).  

Later in October 2004, the Board remanded the appellant's 
claims to the RO so that the appellant could be scheduled for 
a requested hearing for a Board hearing at the RO (travel 
board hearing).  In February 2005, the appellant withdrew her 
request for a travel board hearing.  

The Board's decision on the appellant's claim for DIC, 
pursuant to 38 U.S.C.A. § 1318, is set forth below.  The 
appellant's claim for service connection for cause of the 
veteran's death, to include the question of whether a timely 
substantive appeal as to that issue has been filed; is 
addressed in the remand following the decision; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for DIC, pursuant to 38 U.S.C.A. § 1318, 
has been accomplished.  

2.  At the time of his death in May 2000, the veteran was in 
receipt of a total disability rating based on individual 
unemployability (TDIU), effective July 1, 1994.  

3.  The record reflects nothing to change the fact that the 
veteran, who died 31 years after his separation from service, 
did not have a service-connected disability rated as totally 
disabling, nor was he in receipt of a TDIU, for at least 10 
years prior to his death.  





CONCLUSION OF LAW

The claim for DIC benefits, pursuant to 38 U.S.C.A. § 1318, 
is without legal merit.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. §§ 3.22, 20.1106 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of her claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) ("Because [the veteran] has no legal entitlement to 
an earlier effective date, there is no need to address 
whether section 5103(a) notice was required and provided in 
this case."); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Hence, the claim on appeal is ready to be considered on the 
merits.  

II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If the veteran's 
death is not determined to be service connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability rated 
totally disabling if the service-connected disability was 
either continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The total rating  may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

During the pendency of the appellant's claim, questions 
regarding the interpretation of the law and implementing 
regulations governing DIC claims were raised and considered.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 
(1997).  In such cases, the claimant must set forth the 
alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  See Cole v. West, 13 Vet. App. 268, 278  (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388  
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United  
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as interpreted 
in Hix, was virtually identical to 38 U.S.C.A. § 1318, but 
that VA interpreted them differently.  Id. at  1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir.  
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of his death in May 2000, the 
veteran was in receipt of a 100 percent rating for TDIU, 
effective July 1, 1994.  As such, clearly the veteran was in 
receipt of a TDIU prior to his death.  However, the effective 
date of July 1, 1994, fails to meet the requisite 10-year 
rating requirement preceding the veteran's May 2000 death.  
During the veteran's lifetime, he did not challenge the 
assigned effective date for the grant of TDIU, which was 
awarded in December 1997.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge from service.  The 
Board also finds that neither the appellant, nor her 
representative, has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6  Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
In this case, neither the appellant, nor her representative 
has asserted, nor does the record show, that the law or facts 
extant at the time, were incorrectly applied (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated),.  
The Board is cognizant that, in a September 2004 Appellant's 
Brief, the appellant's representative raised a number of 
arguments-particularly, that with respect to benefits under 
38 U.S.C.A. § 1318, consideration should be given to an 
earlier effective date for the award of service connection as 
well as for the grant of a TDIU.  However, the veteran never 
filed a claim for an earlier effective date during his 
lifetime.  To the extent that the appellant or her 
representative may now be arguing, for the first time, that a 
TDIU rating or that for a 100 percent disability rating 
should have been awarded for at least 10 years prior to the 
veteran's death, such argument is tantamount to a 
"hypothetical" claim of entitlement (i.e., claims where no 
claim had been filed during the veteran's life, or the claim 
had been denied and was not subject to reopening), which is 
expressly excluded from consideration.  See NOVA II, 314 F. 
3d at 1379-1380.  

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 31 years after his separation from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling, and 
was not in receipt of a TDIU, for at least 10 years prior to 
his death.  Hence, there is no legal basis for an award of 
DIC benefits, pursuant to 38 U.S.C.A. § 1318.  Under these 
circumstances, the appellant's claim must be denied for lack 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits on June 6, 
2000.  Much of the evolution of analysis for 38 U.S.C.A. § 
1318 claims occurred after receipt of her claim.  Generally, 
where there is no indication that the revised criteria are 
intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  

However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  NOVA I, 260 F.3d at  1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374.  Thus, to the extent there has been any change 
in the law or regulations relevant to the claim, the changes 
are not of the material type that altered the appellant's 
rights, but rather clarified those rights.  Therefore, Wanner 
and its progeny are not applicable.  

Accordingly, the claim for DIC benefits, pursuant to the  
provisions of 38 U.S.C.A. § 1318, must be denied.  


ORDER

The claim for DIC benefits, pursuant to 38 U.S.C.A. § 1318, 
is denied.  


REMAND

Following a review of the claims file, the Board finds that 
there is a question as to whether the a substantive appeal as 
to the denial of the claim for service connection for the 
cause of the veteran's death was timely filed.  

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal; the 
NOD and the appeal must be filed with the agency of original 
jurisdiction (AOJ), which rendered the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004).  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2004).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2004).  Rules for computing the time 
limits are set forth at 38 C.F.R. § 20.305 (2004).

In this case, the RO notified the appellant of the denial of 
her claim for service connection for the cause of the 
veteran's death in a letter dated September 13, 2000.  The 
appellant filed an NOD on September 28, 2000, and an SOC was 
issued on May 7, 2003.  The appellant filed a substantive 
appeal (via a VA Form 9) on May 19, 2003, only with respect 
to the issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  She did not otherwise list 
in the VA Form 9 the issue for service connection for cause 
of the veteran's death, nor did she make any arguments with 
respect to that issue.  Thereafter, the appellant filed a 
substantive appeal (via a VA Form 9), in which the claim for 
service connection for the cause of the veteran's death was 
noted as being an issue for which the appellant was seeking 
appellate review, on August 7, 2003,.  

Under the provisions of 38 U.S.C.A. § 7105(d)(3) (West 2002) 
and 38 C.F.R. § 19.34 (2004), timeliness is an appealable 
issue; however, an initial decision on that issue must be 
made by the RO.  In this regard, the Court has established 
that VA has the right and obligation to decide its 
jurisdiction.  However, this cannot be done, sua sponte, 
without first according the appellant an opportunity to 
submit evidence or argument.  Marsh v. West, 11 Vet. App. 468 
(1998); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  Thus, 
the Board finds that a remand for RO consideration of the 
question of whether a timely substantive appeal was filed, 
with notice to the appellant and her representative, and an 
appropriate time period for response, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should provide the appellant 
and her representative with a 
supplemental statement of the case that 
addresses the question of whether a 
timely substantive appeal has been filed 
with the September 2000 denial of the 
appellant's claim for service connection 
for the cause of the veteran's death.  It 
is imperative that the appellant is given 
full notice of the RO's determination on 
the timeliness question, and that she and 
her representative are afforded full 
opportunity to present evidence and/or 
argument on that question.

2.  Thereafter, the claims file should be 
returned to the Board for further 
appellate consideration.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


